            Case 1:20-cv-04310-ALC Document 1 Filed 06/05/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x

ABASS TOURE                                                           COMPLAINT

                                       Plaintiff,                     Jury Trial Demanded

                   against

THE CITY OF NEW YORK, POLICE OFFICER ANDREW
ATELLO and JOHN/JANE DOE 1-10 (the names being
fictitious as their identities are unknown),

                                       Defendants.
----------------------------------------------------------------x

                                               NATURE OF THE ACTION

    1. This is an action to recover money damages arising out of the violation of plaintiff’s
       rights under the Constitution.

                                             JURISDICTION AND VENUE

    2. This action is brought pursuant to 42 U.S.C. §§ 1983 and 1988, and the Fourth, Fifth,
       Sixth and Fourteenth Amendments to the Constitution of the United States.

    3. The jurisdiction of this Court is predicated upon 28 U.S.C. §§ 1331, 1343 and 1367(a).

    4. Venue is proper in this district pursuant to 28 U.S.C. §§ 1391 (b) and (c).

                                                     JURY DEMAND

    5. Plaintiff demands a trial by jury in this action.

                                                          PARTIES

    6. Plaintiff Abass Toure (“Mr. Toure” or “Plaintiff”) is a resident of New York County in the
       City and State of New York.

    7. Defendant City of New York is a municipal corporation organized under the laws of the
       State of New York. It operates the NYPD, a department or agency of defendant City of
       New York responsible for the appointment, training, supervision, promotion and
     Case 1:20-cv-04310-ALC Document 1 Filed 06/05/20 Page 2 of 10



   discipline of police officers and supervisory police officers, including the individually
   named defendants herein.

8. Police Officer Andrew Atello, Shield No. 21442 (“ Defendant Atello”), at all times relevant
   herein, was an officer, employee and agent of the NYPD. Defendant Atello is sued in his
   individual and official capacities.

9. At all times relevant defendants John and Jane Doe 1 through 10 were police officers,
   detectives or supervisors employed by the NYPD. Plaintiff does not know the real names
   and shield numbers of defendants John and Jane Doe 1 through 10.

10. At all times relevant herein, defendants John and Jane Doe 1 through 10 were acting as
    agents, servants and employees of the City of New York and the NYPD. Defendants John
    and Jane Doe 1 through 10 are sued in their individual and official capacities.

11. At all times relevant herein, all individual defendants (collectively “Defendants”) were
    acting under color of state law.

                                 STATEMENT OF FACTS

12. Mr. Toure’s brother is paralyzed from the waist down and uses a wheelchair to get
    around.

13. On or about October 4, 2019, Mr. Toure’s brother was in the vicinity of East 115th Street
    and 2nd Avenue, New York, New York.

14. Despite the fact that Mr. Toure’s brother had not committed any crimes, police officers
    handcuffed him.

15. Upon arriving to the scene and seeing his wheelchair bound brother handcuffed, Mr.
    Toure asked the police officers why they were arresting his brother.

16. Defendant Atello and John and Jane Doe 1-10 pushed Mr. Toure.

17. Defendants retaliated against Plaintiff for exercising his First Amendment right to
    freedom of speech.

18. Defendants began grabbing Mr. Toure about his arms and body.

19. Defendants restrained Mr. Toure.

20. While Mr. Toure was restrained by Defendants, one of the defendants began punching
    Mr. Toure repeatedly with upper cuts to his face.
      Case 1:20-cv-04310-ALC Document 1 Filed 06/05/20 Page 3 of 10



21. The punches were obvious to all around and the civilian bystanders were shouting that
    the Defendants were punching him.

22. Despite the Defendants knowing that Mr. Toure was restrained as he was repeatedly
    struck with upper cuts, none of the Defendants stopped the punches.

23. Defendants had the opportunity to stop the excessive force against Mr. Toure, but none
    of them did.

24. Defendants then forcefully took Mr. Toure down to the ground.

25. Mr. Toure was not resisting or presenting any threat to the Defendants.

26. As Mr. Toure lay on the ground with his hands handcuffed behind his back, one of the
    Defendants forcefully stomped on the back of Plaintiff’s head stomping the left side of
    Mr. Toure’s face into the concrete ground.

27. Mr. Toure was bleeding heavily from the left side of his face.

28. Plaintiff requested to be taken to the hospital to be treated for his injuries.

29. Despite the obvious injuries, no ambulance was called to the scene.

30. To conceal their unlawful assault of Plaintiff, Defendants falsely arrested Mr. Toure.

31. Plaintiff was instead transported in handcuffs to the police precinct.

32. At the precinct, Plaintiff again requested medical attention.

33. One of the defendants who is a supervisor approached Mr. Toure and told him that it did
    not have to go like that.

34. Plaintiff again requested medical attention, but the supervisor asked what he needed it
    for.

35. Mr. Toure said in sum and substance, “Can’t you see that I am bleeding?”

36. The supervisor responded that it was just a scratch.

37. Plaintiff said in sum and substance, “No, I am still bleeding and I also have a headache.”

38. Several hours later an ambulance finally came to the precinct to evaluate Mr. Toure.

39. Plaintiff was transported to the hospital for his injuries.
      Case 1:20-cv-04310-ALC Document 1 Filed 06/05/20 Page 4 of 10




40. Plaintiff was then transported back to the precinct where they processed his arrest.

41. Despite the incident being captured on video, Defendant Atello fabricated a basis to arrest
    Mr. Toure.

42. Defendant Atello falsely claimed that Mr. Toure was standing closely to where his brother
    was being arrested.

43. In fact, Plaintiff’s brother was ultimately not charged with any crimes.

44. In fact, Plaintiff was not standing near his brother.

45. Defendant Atello falsely claimed that Plaintiff shoved him.

46. Defendant Atello lied about Mr. Toure’s actions to conceal his and his fellow officer’s
    illegal actions.

47. Defendant Atello’s false statements are contradicted by the video of Defendants’ assault
    of Mr. Toure.

48. Defendant Atello forwarded this false information to the New York County District
    Attorney’s Office.

49. Mr. Toure was arraigned on these false charges.

50. Defendant Atello denied Mr. Toure the right to a fair trial by fabricating evidence against
    him.

51. Plaintiff suffered a loss of liberty as a result of these charges.

52. Plaintiff spent a night in police custody.

53. Plaintiff had to appear in court numerous times before the prosecutor agreed to adjourn
    the case in contemplation of dismissal.

54. As a result of this incident, Plaintiff suffered serious injuries to his face.

55. Mr. Toure’s left side of his face was swollen and bleeding.

56. Mr. Toure had a migraine as a result of the assault.

57. Mr. Toure still has trouble with his vision in his left eye as a result of this assault.
      Case 1:20-cv-04310-ALC Document 1 Filed 06/05/20 Page 5 of 10



58. Plaintiff missed work as a result of these injuries.

59. Mr. Toure has scarring on the left side of his face from where his face was stomped into
    the concrete ground.

60. As a result of the beating, Mr. Toure has blurry vision in his left eye.

61. Mr. Toure suffered following the incident and feels fear, embarrassment, humiliation,
    emotional distress, frustration, anxiety, and loss of liberty.

62. Within ninety days following the occurrence of the incidence complained of in this
    Complaint, Plaintiff filed a written Notice of Claim with Defendant City of New York
    pursuant to General Municipal Law 50e.

63. Thirty days since the filing thereof have elapsed without adjustment or payment of
    plaintiff’s claim.

                                        FIRST CLAIM
                                        False Arrest

64. Plaintiff repeats and realleges each and every allegation as if fully set forth herein.

65. Defendants violated the Fourth and Fourteenth Amendments because they arrested
    plaintiff without probable cause.

66. As a direct and proximate result of this unlawful conduct, plaintiff sustained the damages
    herein before alleged.

                                      SECOND CLAIM
                      State Law False Imprisonment and False Arrest

67. Plaintiff repeats and realleges each and every allegation as if fully set forth herein.

68. By their conduct, as described herein, the individual defendants are liable to plaintiff for
    falsely imprisoning and falsely arresting plaintiff.

69. Plaintiff was conscious of his confinement.

70. Plaintiff did not consent to his confinement.

71. Plaintiff’s confinement was not otherwise privileged.

72. Defendant City of New York, as an employer of the individual defendant officers, is
    responsible for their wrongdoing under the doctrine of respondeat superior.
      Case 1:20-cv-04310-ALC Document 1 Filed 06/05/20 Page 6 of 10




73. As a direct and proximate result of the misconduct and abuse of authority stated above,
    plaintiff sustained the damages alleged herein.

                                        THIRD CLAIM
                              Denial of the Right to a Fair Trial

74. Plaintiff repeats and realleges each and every allegation as if fully set forth herein.

75. The individual defendants withheld material exculpatory evidence from prosecutors,
    fabricated and altered evidence related to the acts and statements of Mr. Toure as a
    perpetrator and forwarded false evidence to prosecutors in the New York County District
    Attorney’s office.

76. In creating false evidence against plaintiff, and in forwarding false information to
    prosecutors, the individual defendants violated plaintiff’s right to a fair trial under the
    Due Process Clause of the Fifth, Sixth and Fourteenth Amendments of the United States
    Constitution.

77. As a direct and proximate result of this unlawful conduct, plaintiff sustained the damages
    hereinbefore alleged.

                                      FOURTH CLAIM
                            Negligent Hiring/Training/Retention

78. Plaintiff repeats and realleges each and every allegation as if fully set forth herein.

79. Defendant City, through the NYPD, owed a duty of care to plaintiff to prevent the conduct
    alleged, because under the same or similar circumstances a reasonable, prudent, and
    careful person should have anticipated that injury to plaintiff or to those in a like situation
    would probably result from the foregoing conduct.

80. Upon information and belief, all of the individual defendants were unfit and incompetent
    for their positions.

81. Upon information and belief, defendant City knew or should have known through the
    exercise of reasonable diligence that the individual defendants were potentially
    dangerous.

82. Upon information and belief, defendant City’s negligence in screening, hiring, training,
    disciplining, and retaining these defendants proximately caused each of plaintiff’s
    injuries.
      Case 1:20-cv-04310-ALC Document 1 Filed 06/05/20 Page 7 of 10



83. As a direct and proximate result of this unlawful conduct, plaintiff sustained the damages
    hereinbefore alleged.

                                       FIFTH CLAIM
                                      Excessive Force

84. Plaintiff repeats and realleges each and every allegation as if fully set forth herein.

85. Defendants have deprived Plaintiff of his civil, constitutional and statutory rights under
    color of law and are liable to plaintiff under 42 USC 1983.

86. Defendants have deprived plaintiff of his right to be free of unreasonable searches and
    seizures, pursuant to the Fourth and Fourteenth Amendments to the United States
    Constitution, in that defendants used excessive and unreasonable force in effecting the
    arrest of plaintiff.

87. As a direct and proximate result of this unlawful conduct, plaintiff sustained the damages
    hereinbefore alleged.

                                           SIXTH CLAIM
                                      Retaliatory Prosecution

88. Plaintiff repeats and realleges each and every allegation as if fully set forth herein.

89. Plaintiff exercised his First Amendment right to freedom of speech when asking what the
    police were doing to his brother.

90. In retaliation, Plaintiff was arrested and prosecuted without any legal justification or
    probable cause.

91. As a direct and proximate result of this unlawful conduct, plaintiff sustained the damages
    hereinbefore alleged.


                                       SIXTH CLAIM
                               State Law Assault and Battery

92. Plaintiff repeats and realleges each and every allegation as if fully set forth herein.

93. By their conduct, as described herein, the defendants are liable to plaintiff for having
    assaulted and battered him.

94. Defendant City of New York, as an employer of the individual defendant officers, is
    responsible for their wrongdoing under the doctrine of respondeat superior.
       Case 1:20-cv-04310-ALC Document 1 Filed 06/05/20 Page 8 of 10




95. As a direct and proximate result of the misconduct and abuse of authority stated above,
    plaintiff sustained the damages alleged herein.

                                      SEVENTH CLAIM
                        Intentional Infliction of Emotional Distress

96. Plaintiff repeats and realleges each and every allegation as if fully set forth herein.

97. By reason of the foregoing, the defendants, acting in their capacities as NYPD officers, and
    within the scope of their employment, each committed conduct so extreme and
    outrageous as to constitute the intentional infliction of emotional distress upon plaintiff.

98. The intentional infliction of emotional distress by these defendants was unnecessary and
    unwarranted in the performance of their duties as NYPD officers.

99. Defendants, their officers, agents, servants, and employees were responsible for the
    intentional infliction of emotional distress upon plaintiff. Defendant City, as employer of
    each of the defendants, is responsible for their wrongdoings under the doctrine of
    respondeat superior.

100.    As a direct and proximate result of this unlawful conduct, plaintiff sustained the
   damages hereinbefore alleged.

                                      EIGHTH CLAIM
                         Negligent Infliction of Emotional Distress

101.       Plaintiff repeats and realleges each and every allegation as if fully set forth herein.

102.       By reason of the foregoing, defendants, acting in their capacities as NYPD officers,
   and within the scope of their employment, each were negligent in committing conduct
   that inflicted emotional distress upon plaintiff.

103.     The negligent infliction of emotional distress by these defendants was
   unnecessary and unwarranted in the performance of their duties as NYPD officers.

104.      Defendants, their officers, agents, servants, and employees were responsible for
   the negligent infliction of emotional distress upon plaintiff. Defendant City, as employer
   of each of the defendants, is responsible for their wrongdoings under the doctrine of
   respondeat superior.

105.    As a direct and proximate result of this unlawful conduct, plaintiff sustained the
   damages hereinbefore alleged.
          Case 1:20-cv-04310-ALC Document 1 Filed 06/05/20 Page 9 of 10




                                          NINTH CLAIM
                                       Failure to Intervene

   106.        Plaintiff repeats and realleges each and every allegation as if fully set forth herein.

   107.      Those defendants that were present but did not actively participate in the
      aforementioned unlawful conduct observed such conduct, had an opportunity prevent
      such conduct, had a duty to intervene and prevent such conduct and failed to intervene.

   108.       Accordingly, the defendants who failed to intervene violated the Fourth, Fifth,
      Sixth and Fourteenth Amendments.

   109.    As a direct and proximate result of this unlawful conduct, plaintiff sustained the
      damages hereinbefore alleged.

                                       PRAYER FOR RELIEF

WHEREFORE, plaintiff respectfully requests judgment against defendants as follows:

       (a) Compensatory damages against all defendants, jointly and severally;

       (b) Punitive damages against the individual defendants, jointly and severally;

       (c) Reasonable attorneys’ fees and costs pursuant to 28 U.S.C. § 1988; and

       (d) Such other and further relief as this Court deems just and proper.

Dated: June 5, 2020
New York, New York

                                              BRUSTEIN LAW, PLLC

                                              ___________/s/_________________
                                              Evan Brustein
                                              299 Broadway, 17th Floor
                                              New York, NY 10007
                                              (212) 233-3900

                                              __________/s/___________________
                                              Marion Conde da Silveira
                                              CONDE LAW FIRM, PLLC
                                              299 Broadway, 17th Floor
                                              New York, New York 10007
                                              (917)470-2837
Case 1:20-cv-04310-ALC Document 1 Filed 06/05/20 Page 10 of 10




                            Attorneys
                            for Plaintiff
